UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALVARO RAMIREZ GUZMAN, ET AL. ,

           Plaintiffs,                         20-cv-3929 (JGK)

     - against -                               MEMORANDUM OPINION
                                               AND ORDER
FIRST CHINESE PRESBYTERIAN COMMUNITY
AFFAIRS HOME ATTENDANT CORPORATION,

           Defendant .

EUGENIA BARAHONA ALVARADO,                     20-cv-3930 (JGK )

           Plaintiff,

     - against -

ALLIANCE FOR HEALTH, INC.,

           Defendant .

JOHN G. KOELTL, District Judge :

     The plaintiffs , Alvaro Ramirez Guzman, Elida Agustina Mejia

Herrera , Leticia Panama Rivas and Eugenia Barahona Alvarado ,

have moved for a new order , certifying for interlocutory appeal,

the Court ' s Opinion and Order , dated February 18 , 2021 ("Remand

Order " ) , denying the plaintiffs ' motions to remand. See Guzman

v . First Chinese Presbyterian Cmty . Affs. Home Attendant Corp .,

No . 20 - CV- 3929 , 2021 WL 632493 , at *1 (S . D. N.Y . Feb . 18 , 2021).

The Court previously issued an Order , on May 7 , 2021

(" Certification Order") , certifying the Remand Order for

inter l ocutory appeal , pursuant to 28 U.S.C . § 1292(b) . See

Guzman v . First Chinese Presbyterian Cmty . Affs. Home Attendant
Corp ., No . 20-CV- 3929 , 2021 WL 1852038, at *l (S.D.N.Y. May 7 ,

2021) . 1

       By letter, dated May 26, 2021 , counsel for the plaintiffs

informed the Court that counsel failed to file the plaintiffs '

application with the Court of Appeals within ten days from the

entry of the Certification Order , as required by 28 U. S . C .

§   1292(b) . ECF No . 38 . 2 See 28 U.S . C.   §   1292(b); Fed . R. App. P .

5(a) (3) . Counsel for the plaintiffs stated that this failure

occurred because the deadline was incorrectly calendared by

their firm , and counsel has offered further justifications for

the oversight . ECF No. 38 .

       As the Court of Appeals for the Second Ci rcuit has

instructed in Marisol A. v . Giuliani , district courts may

" recertify " an order for interlocutory appeal , which the

appellate court may accept upon consideration of certain

factors , such as " the length of the delay , " "the reasons given

for failing to timely file , " as well as "any prejudice to the

appellee from the delay. " 104 F . 3d 524 , 528          (2d Cir . 1996); but

see Strange On Behalf of Strange v . Islamic Republic of Iran ,

Int . Section , 964 F . 3d 1190 , 1201 (D . C. Cir . 2020)       ("Section

1292(b) requires the filing of a petition for permission to

1
  After issuing the Certification Order , the Court stayed both cases, pending a
decision from the Second Circuit Court of Appeals .
2  Docket numbers are in reference to the docket in Guzman v. First Chinese
Presbyterian Cmty . Affs . Home Attendant Corp ., No. 20-CV-3929, but counsel
for the plaintiffs filed an identical letter in Alvarado v . Alliance , 20-cv-
3930 .


                                        2
appeal within ten days and a court cannot give litigants more

time merely by recertifying or reentering its original

certification order."); Groves v. United States, 941 F.3d 315,

324   (7th Cir. 2019)   (ove rruling prior Seventh Circuit precedent

as inconsistent with Bowles v. Russell, 551 U.S. 205      (2007) , and

holding that Section 1292(b) "sets a ten-day limit that district

courts can't toll" through recertification); cf. 16 Charles Alan

Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice

and Procedure§ 3929 (3d ed.). The Second Circuit Court of

Appeals has emphasized that a would - be appellant's fault is "but

one factor." Marisol A., 104 F.3d at 529 ("We reject the

contention that an appellant's negligence completely strips the

district court of discretion to recertify an interlocutory

order.").

      For substantially the same reasons explained in the

Certification Order, recertification of the Remand Order is

appropriate here. The controlling question of law raised by the

Remand Order is as follows: Whether this Court has federal

jurisdiction, pursuant to Section 301 of the Labor Management

Relations Act of 1947, as amended, 29 U.S.C. § 185, over state

court actions in which the state court plaintiffs filed motions

to vacate an arbitration award and stay further arbitration

proceedings in a class action arbitration that began pursuant to

a collective bargaining agreement?


                                    3
     This question remains a "controlling question of law as to

which there is substantiai ground for difference of opinion,"

and its prompt resolution could "materially advance the ultimate

termination of the litigation." 28 U.S.C. § 1292(b ) .     In short,

none of the underlying factors that initially warranted

certification have changed. Figueiredo Ferraz Consultoria E

Engenharia De Projeto Ltda. v. Republic of Peru, No. 08-cv-492,

2010 WL 4 3178 9, at * 1 ( S. D. N. Y. Feb. 2, 2010) .

     The Second Circuit Court of Appeals has "caution[ed] that

the power to renew the certification should be used carefully to

prevent misuse of interlocutory appeals for the purpose or with

the effect of harassing an adversary or fostering delay."

Marisol, 104 F.3d at 529      (internal quotation and alterations

omitted).    However, the plaintiffs' letter suggests the request

for a recertification was made because of a genuine failure to

calendar the deadline. ECF No. 38. The plaintiffs have

represented that their letter was filed on the same day the

mistake was discovered. Id. at 1. Further, the plaintiffs'

letter states that the plaintiffs "do not require another 10

days to file," and that the "petition would be filed immediately

upon the issuance of a recertification order." Id. at 2.

Moreover, the case has been stayed during the interim period.

Thus, prejudice to the defendants would be minimal.




                                      4
     Accordingly , the Court grants the plaintiffs '   request and

recertifies the Remand Order for immediate appeal to the Court

of Appeals for the Second Circuit. The Court certifies that the

controlling question of law listed above warrants immediate

appeal pursuant to 28 U.S.C . § 1292(b). Both cases shall remain

stayed , pending a decision from the Court of Appeals.



SO ORDERED .


Dated:     New York, New York
           May 28, 2021


                                            John G. Koeltl
                                     = : : a t e s District Judge




                                 5
